DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a computer system for determining a position of a light emitter disposed in object space ‘(iii) identify a first photoactivated pixel, the first photoactivated pixel being closer to the light emitter than other pixels of the plurality of photoactivated pixels (iv) calculate a perpendicular distance between the first photoactivated pixel and the light emitter; and (v) construct the position of the light emitter based on a position of the first photoactivated pixel in the array of pixels and the perpendicular distance between the first photoactivated pixel and the light emitter,’ in combination with the rest of the limitations of claim 1.  Claims 2-10 and 21-22  are allowed at least by virtue of their dependency from claim 1.
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a system ‘(iii) identify a first photoactivated pixel, the first photoactivated pixel being closer to the real image of the light emitter than other pixels of the plurality of photoactivated pixels; and (iv) calculate a perpendicular distance between the first photoactivated pixel and the real image of the light emitter; (v) construct a position of the real image of the light emitter based on a position of the first photoactivated pixel in the array of pixels and the perpendicular distance between the first photoactivated pixel and the real image of claim 11.  Claims 12-17 are allowed at least by virtue of their dependency from claim 11.
As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a method for determining a position of a light emitter disposed in object space ‘(iii) identifying a first photoactivated pixel, the first photoactivated pixel being closer to the light emitter than other pixels of the plurality of photoactivated pixels receiving less light than the first photoactivated pixel; (iv) calculating a perpendicular distance between the first photoactivated pixel and the light emitter; and (v) constructing the position of the light emitter based on a position of the first photoactivated pixel in the array of pixels and the perpendicular distance between the first photoactivated pixel and the light emitter,’ in combination with the rest of the limitations of claim 18.  Claims 19-20 are allowed at least by virtue of their dependency from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886